      Case 2:19-cv-01085-KRS-CG Document 19 Filed 06/23/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

            Plaintiff,                                     CV No. 19-1085 KRS/CG

v.

MAVERICK MOSSBERG SHOTGUN,
12 GAUGE, SERIAL No. MV75318M, et al.,

            Defendants.

                   ORDER QUASHING ORDER TO SHOW CAUSE

      THIS MATTER is before the Court on Plaintiff’s Request for Clerk’s Entry of

Default, (Doc. 15), filed June 18, 2020. IT IS THEREFORE ORDERED that the Court’s

Order to Show Cause, (Doc. 7), filed June 17, 2020, is hereby QUASHED.

      IT IS SO ORDERED.

                                _____________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
